Citation Nr: 0016428	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-13 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for mixed bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from August 1978 to March 
1982.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between mixed bipolar disorder and injury or disease during 
the veteran's active service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for mixed bipolar disorder.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467- 68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability. Second, the veteran 
must produce medical or, in some instances, lay evidence of 
an in-service incurrence or aggravation of a disease or 
injury.  Finally, the veteran must offer medical evidence of 
a nexus between the claimed inservice disease or injury and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Epps, 126 F.3d at 1468-69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran claims that he received psychiatric treatment on 
several occasions during service, which eventually led to the 
development of mixed bipolar disorder.  In regard to the 
first element of Caluza, evidence of a current disability, 
the record includes VA diagnoses of bipolar disorder, manic 
with psychotic features (May 1987) and mixed bipolar disorder 
(August 1989).  This satisfies the first element of Caluza.

Concerning the second requirement, that is, evidence of 
disease or injury in service, the veteran's service medical 
records relate several psychiatric diagnoses including 
homosexuality (March 1979); rule out simple schizophrenia vs. 
acting (secondary gain) and neurosis of some kind vs. rule 
out simple schizophrenia (January 1981); acute anxiety 
reaction and acute schizophreniform psychosis (February 
1981); and dependent personality disorder and brief reactive 
psychosis resolved (February 1982). 

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself." Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's current mixed bipolar disorder is related to 
service or otherwise had its origin during the veteran's 
period of active military service.  The only medical evidence 
of record fails to indicate that there is a nexus or 
relationship.

The veteran's lay statements are not competent medical 
evidence to establish that his present psychiatric disorder 
is the same disability for which he was treated in service.  
Savage, 10 Vet. App. at 495-498.  Although there were 
incidents of documented psychiatric treatment during service 
and the veteran has reported chronicity of symptomatology, 
there is no competent evidence relating the present 
psychiatric condition to that symptomatology.  Ibid.  The 
Board notes that the Court has held that lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 
5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993).  It is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), and, since he has no medical 
expertise, the lay opinion of the veteran does not provide a 
basis upon which to make any finding as to the origin or 
development of his condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Without competent supporting 
medical evidence, the veteran's claim of entitlement to 
service connection for mixed bipolar disorder condition is 
not well grounded and must be denied on that basis.

In conclusion, the Board notes that where a claim is not well 
grounded it is incomplete, and VA is obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his or her application.  Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  In this case, the RO 
informed the veteran of the necessary evidence in the claim 
form he completed, in its notice of rating decision and the 
statement of the case.  That discussion informed him of the 
types of evidence lacking, which he should submit for a well-
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render his claim plausible.  However, the Board finds 
no such information present. See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

Finally, although the RO did not specifically state that it 
denied the veteran's claim on the basis that it was not well 
grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claim because the claim is 
not well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Further, the 
Veterans Claims Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, the Board finds that 
it is not necessary to remand the matter for the issuance of 
a supplemental statement of the case concerning whether or 
not the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 
7-10.  



ORDER

Service connection for mixed bipolar disorder is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

